Case 1:20-cv-24335-JEM Document 6 Entered on FLSD Docket 01/18/2021 Page 1of1

ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AN...

USPS Tracking’ race

Track Another Package +

Remove X

Tracking Number: 70182290000056992710

Your item was delivered to the front desk, reception area, or mail room at 9:13 am
on January 11, 2021 in WASHINGTON, DC 20229.

yoegqpss-—

20-cy 7 2433S SM
Y Delivered

January 11, 2021 at 9:13 am
Delivered, Front Desk/Reception/Mail Room
WASHINGTON, DC 20229

Get Updates vv

 

 

 

Text & Email Updates Vv
Tracking History od
VV

Product Information

 

See Less A
